Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuPont (JP 2015/530485).
Regarding claim 1, DuPont teaches a cloth comprising g a spun yarn which comprises a meta-type wholly aromatic polyamide fiber, a modacrylic fiber and a conductive fiber. 
Regarding claim 2, the spun yarn contains the meta-type wholly aromatic polyamide fiber in an amount of 5% by weight or more based on the weight of the spun yarn. 
Regarding claim 3, the spun yarn contains the modacrylic fiber in an amount by weight of 30% or more by weight based on the weight of the spun yarn. 
Regarding claim 4, the spun yarn contains the conductive fiber in an amount of 1% by weight or more based on the weight of the spun yarn. 
Regarding claim 5, the spun yarn comprises only meta-type wholly aromatic polyamide fiber, the modacrylic fiber and the conductive fiber. 
Regarding claim 7, the meta-type wholly aromatic polyamide fiber has a crystallinity in the claimed range. 
Regarding claim 14, the cloth has a weight if 135gsm or more. 
Regarding claim 22, DuPont teaches a fiber product using the cloth which is fire fighting clothing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over DuPont (JP 2015/530485).
Regarding claim 12, DuPont is silent regarding the modacrylic fiber and the conductive fiber are dyed with the same dye. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to dye the modacrylic fiber and the conductive fiber with the same dye for economical reasons and efficiency, but also to ensure the fabric has as consistent of a color as possible.
Regarding claim 20, DuPont are silent regarding the claimed bending resistance. However, it would have been obvious to one of ordinary skill in the art at arrive at the claimed bending resistance in order to affect the fabric hand, especially for use in clothing. 
Regarding claim 21, DuPont is silent regarding the claimed antistaticity. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed antistaticity given DuPont teach inclusion of antistatic fiber and in order to improve antistatic property. 
Claims 6, 8-10, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over DuPont (JP 2015/530485) in view of Iwashita et al. (WO2016035638).
Regarding claim 6, DuPont is silent regarding the claimed residual solvent content. However, Iwashita teaches residual solvent content of 0.3% or less in order to improve self-extinguishing property. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the residual solvent content as taught by Iwashita in DuPont in order to improve the self-extinguishing property and arrive at the claimed invention. 
Regarding claim 8, DuPont is silent regarding the claimed meta type wholly aromatic polyamide. However, Iwashita teaches meta type wholly aromatic polyamide fiber is an aromatic polyamide skeleton comprising repeating structural units represented by the claimed formula I wherein an aromatic diamine component different form the main constituent units of the repeating structure or an aromatic dicarboxylic acid halide component is copolymerized as a third component with the aromatic skeleton so that the amount of the third component is 1-10 mol% based on the total mole of the repeating structural units of the aromatic polyamide in order to improve dyeability and discoloration resistance. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the meta type aromatic polyamide as taught by Iwashita in DuPont in order to improve dyeability and discoloration resistance and arrive at the claimed invention.
Regarding claim 9, DuPont is silent regarding the claimed specifics of the third component. However, Iwashita teaches the third component is the claimed formula 2 or 3 or formula 4 or 5 wherein Ar2, Ar1, Ar3, Y and X are as claimed in order 
Regarding claim 10, DuPont teaches inclusion of dyes. It would have been obvious to one of ordinary skill in the art at the time of the invention to use any dye, including the presently claimed organic dye as is known in the art given the limited types of dyes. Further, Iwashita teaches inclusion of carbon black pigment in the meta type aromatic polyamide  in order to color the fiber. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the carbon black pigment s as taught by Iwashita in DuPont in order to color the fiber and arrive at the claimed invention. 
Regarding claim 13, DuPont is silent regarding the claimed UV light absorber and/or reflective agent. However, it would have been obvious to one of ordinary skill in the art to use a UV light absorber and/or a reflective agent as is known in the art to improve fabric properties. Further, Iwashita et al. teach inclusion of UV light absorber and/or a reflective agents in order to improve fabric properties. It would have been obvious to one of ordinary skill in the art to employ the UV light absorber and/or a reflective agent as taught by Iwashita et all in DuPont in order to improve fabric properties and arrive at the claimed invention. 
Regarding claim 15, DuPont is silent regarding the claimed afterflame time. However, Iwashita et al. teach an afterflame of 2 seconds or less. It is noted that although Iwashita et al. teach the afterflame time is measure according to another standard, the afterflame time of Iwashita is still considered to read on the presently claimed afterflame time. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention the cloth of the previous combination possessed the claimed afterflame time given such a similar cloth made of such similar materials is taught. 
Regarding claim 16, DuPont and Iwashita et al. are silent regarding the claimed carbonized area. It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claims 17-18, DuPont and Iwashita et al. are silent regarding the claimed shrinkage and thermal shrinkage. It would have been obvious to one of ordinary skill in the art at the time of the invention the cloth of the previous combination possessed the claimed shrinkage and thermal shrinkage given such a similar cloth made of such similar materials is taught including the meta type aromatic polyamide in the claimed amounts, modacrylic fiber and antistatic fiber in such a similar twill weave. Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to ensure the fabric had the claimed shrinkage  and thermal shrinkage as shrinkage and thermal shrinkage is often undesired in textile cloths. 
Regarding claim 19, DuPont is silent regarding the claimed water absorbing time. However, Iwashita et al. teach water absorbing time of 30 seconds or less. It is noted that although Iwashita et al. teach the water absorbing time is measure according to another standard, the water absorbing time of Iwashita is still considered to read on the presently claimed water absorbing time. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed water absorbing time as Iwashita teach improving water absorbing property. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DuPont (JP 2015/530485) in view of Ogawa et al. (JPS6262912).
Regarding claim 11, DuPont is silent regarding the claimed conductive fiber is acrylic fiber. However, Ogawa et al. teach acrylic anti-static fiber because it has light resistance, good texture, heat retention and morphological stability. It would have been obvious to one of ordinary  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789